Title: Account with St. Mary’s Seminary for John P. Todd, 31 December 1805 (Abstract)
From: 
To: 


          
§ Account with St. Mary’s Seminary for John P. Todd. 31 December 1805.
          
            
              96. 
              James Madison for divers items
             
              $236.31
            
            
              
              for the amount of his account detailed in Account
              
            
            
              
              Book at Folio 15 furnished 7
              
            
            
              .74 
              for Underwear $116.31
              
            
            
              
              for divers items furnished & fashioned
               116.31
            
            
              .77 
              to Literary Instruction $20
              
            
            
              
              called Entry of Pupils
              
            
            
              
              for Entry to the Seminary
                20.
            
            
              .95
              to Instruction $25.
              
            
            
              
              for six months board in advance
                25
            
            
              .94 
              to Board Expenses $75.
              
            
            
              
              for six months board as above
                75.
            
            
              
              
               236.31
            
          
        